Citation Nr: 0031761	
Decision Date: 12/06/00    Archive Date: 12/12/00

DOCKET NO.  97-26 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

1.  Entitlement to an increased rating for osteoarthritis of 
the lumbosacral spine and degenerative disc disease L5-S1, 
currently rated as 40 percent disabling.

2.  Entitlement to a total disability rating for compensation 
based on individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from November 1972 to July 
1981.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 1997 rating decision by the VA Winston-
Salem, North Carolina RO which denied an increased rating, 
one is excess of 10 percent, for service-connected low back 
disability, characterized as low back sprain.  The veteran 
appealed this issue to the Board.  

In a November 1997 rating decision, entitlement to service 
connection for rupture of the right Achilles tendon was 
denied, entitlement to a temporary total rating was denied, 
and entitlement to an increased rating for service-connected 
right foot disability was denied.  In a November 1997 letter, 
the veteran was notified of this decision and of his 
procedural and appellate rights.  The veteran did not 
thereafter initiate an appeal as to any of these issues.  

In an April 1999 rating decision, the RO apparently granted 
service connection for additional back disability and 
increased the veteran's service-connected low back disability 
rating to 40 percent effective August 30, 1996.  The service-
connected back disability was recharacterized as 
osteoarthritis of the lumbosacral spine and degenerative disc 
disease L5-S1.  The Board notes that the United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") has held that a rating decision 
issued subsequent to a notice of disagreement which grants 
less than the maximum available rating does not "abrogate the 
pending appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
Consequently, the matter of an increased rating for service-
connected low back disability remains in appellate status.  

In a July 1999 rating decision, entitlement to a total 
disability rating for compensation based on individual 
unemployability was denied.  The veteran also timely appealed 
this issue to the Board.

In October 2000, the veteran offered testmony on both issues 
in appellate status in a videaconference hearing before the 
undersigned Veterans Law Judge.


REMAND

During his personal hearing, the veteran and his 
representative asserted that the veteran was entitled to a 
higher rating for his service-connected low back disability 
and was also entitled to a total disability rating for 
compensation based on individual unemployability.  The 
veteran asserted that his low back disability caused 
persistent pain and stiffness of the low back.  He related 
that he had sharp pain in the lumbar area around the belt-
line.  The veteran maintained that he takes Darvon and 
Naprosyn four times a day to relieve the pain, but indicated 
that the stiffness was never relieved.  He stated that he was 
unable to stand or walk for extended periods, that he 
basically could not bend forward without excruciating pain, 
and tingling down his legs, was required to sleep on his side 
with pillows between his legs, and was unable to engage in 
may physical activities.  He indicated that he used a TENS 
unit.  The veteran also asserted that he suffered from flare-
ups.  The veteran also related that he had been terminated 
from his employment with a Government agency and had filed a 
grievance with than agency.  The veteran further indicated 
that he had filed a claim for disability benefits from the 
Social Security Administration.  

The veteran related that he had been receiving regular 
treatment for his low back disability from the Fayetteville 
VA Medical Center (VAMC) and had last had an appointment in 
July or August 2000.  The Board notes that the most recent VA 
treatment records of record are dated in July 1999.  In 
addition, the veteran related that his low back was last 
examined in October 1999 and that the examination was 
incomplete.  The veteran asserted that he felt that the 
examiner did not focus primarily on his back during the 
examination and did not record all of the veteran's 
complaints such as pain and limitation of motion.  In 
addition, his representative pointed out that the examiner 
did not offer an opinion as to the veteran's ability to be 
employed. 

A review of the recent October 1999 examination does not show 
that a specific back examination was performed to include an 
evaluation regarding the veteran's complaints of pain.  Also, 
the veteran is rated based on a neurological back disability 
and this examination indicated that the veteran was 
"neurologically negative."  Also, as pointed out by the 
veteran's representative, there is no medical opinion 
regarding the veteran's ability to be employed.  

Under the circumstances of this case, the Board finds 
addiational development is warrant to satisfy the 
Department's duty to assist the veteran in developing 
evidence pertinent to the appeal.  In this regard, the Board 
notes that Congress recently amended 38 U.S.C.A. § 5107 (and 
amended or added other relevant provisions) to expand VA's 
duty assist a claimant in developing all facts pertinent to a 
claim for benefits.  Such duty may include requesting 
information as described in 38 U.S.C.A. § 5106, obtaining 
medical examination of the veteran, and providing notice to 
the the appellant when efforts to obtain potentially relevant 
evidence is unsuccessful.  A claim may be decided without 
providing such assistance only when no reasonable possibility 
exists that such assistance will aid in the establishment of 
entitlement, or the record includes medical evidence 
sufficient to adjudicate the claim.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (to be codified at 38 U.S.C.A. §§ 5100-5107).

The Board finds that the veteran's recent VA treatment 
records should be obtained, then, he should be afforded an 
orthopedic evaluation, with a neuorological consultation, to 
assess the full nature and extent of service-connected low 
back disability.  In addition, his complaints of pain must be 
addressed.  

.R. § 4.40 or 38 C.F.R. § 4.45.  It was also 
held that the provisions of 38 C.F.R. § 4.14 (avoidance of 
pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including during flare-ups.  Hence, when evaluating 
musculoskeletal disabilities in which limitation of motion is 
a factor, VA may, in addition to applying schedular criteria, 
consider granting a higher rating in cases in which 
functional loss due to limited or excess movement, pain, 
weakness, excess fatiguability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  In this 
case, medical findings pertaining to these factors must be 
rendered, and such factors must be considered when 
adjudicating the claim on a schedular, and, as requested, on 
an extra-schedular basis, pursuant to 38 C.F.R. § 3.321.  

The veteran is hereby notified that failure to report to any 
such scheduled examination, without good cause, may well 
result in a denial of the claim.  See 38 C.F.R. § 3.655 
(1998).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member.  Id.

The Board also points out that the law requires full 
compliance with all orders in this remand.  Stegall v. West, 
11 Vet. App. 268 (1998).  Although the instructions in this 
remand should be carried out in a logical chronological 
sequence, no instruction in this remand may be given a lower 
order of priority in terms of the necessity of carrying out 
the instructions completely.  

Accordingly, this matter is hereby REMANDED to the RO for the 
following action:

1.  The RO should obtain and associate 
with the claims file all outstanding 
records of treatment pertaining to the 
veteran.  This should specifically 
include any outstanding records from the 
Fayetteville VAMC, as well as from other 
source or facility identified by the 
veteran.  If any requested records are 
not available, or the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran and his representative should be 
duly notified.  The veteran should be 
informed that he may submit additional 
medical records, also.  

2.  The RO should contact the Social 
Security Administration and request all 
pertinent documentation pertaining to any 
claim of Social Security by the veteran 
including any medical records that Social 
Security has regarding the veteran.  All 
records received should be associated 
with the claims file.

3.  The RO should provide the veteran 
with an opportunity to submit any 
pertinent documentation regarding his 
dispute with his former employer 
regarding his reason for dismissal if 
that dispute has been resolved.  

4.  After associating with the claims 
file all records received pursuant to the 
above-requested development, the veteran 
should be afforded a VA orthopedic 
examination, with neurological 
consultation, to determine the current 
nature, extent, and manifestations of the 
veteran's service-connected low back 
disability.  If possible, the veteran 
should be examined while he is 
experiencing an "acute exacerbation" of 
his low back symptoms.  The entire claims 
file, to include all evidence added to 
the record pursuant to this REMAND, as 
well as a complete copy of this REMAND, 
must be made available to and be reviewed 
by the physicians designated to examine 
the veteran.  All indicated x-rays and 
laboratory tests should be accomplished, 
and all clinical findings should be 
reported in detail.  

On neurological consultation, that 
examiner should indicate whether the 
veteran's low back disability is 
productive of sciatic neuropathy with 
characteristic pain and demonstrable 
muscle spasm; absent ankle jerk; or other 
neurological findings.  

The orthopedic examination should 
thereafter be conducted, and the report 
of the neurological evaluation provided 
to him/her prior to completion of his/her 
examination report.  

The orthopedic physican should should 
also indicate whether there is any 
indication of muscle spasms, or whether 
there is a loss of lateral spine motion, 
unilateral, while in the standing 
position; listing of the whole spine to 
the opposite side; or positive 
Goldthwait's sign.  The physician should 
conduct range of motion testing, reported 
in degrees, with "standard" or 
"normal" ranges of motion for 
comparison puproses.  The orthopedic 
examiner should indicate if the veteran's 
limitation of motion is slight, moderate, 
or severe.  The orthopedic examiner 
should also indicate whether the low back 
exhibits weakened movement, excess 
fatigability, or incoordination 
attributable to the service-connected 
disability; and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss due to any weakened 
movement, excess fatigability, or 
incoordination.  The examiner should 
express an opinion as to whether pain 
could significantly limit functional 
ability during flare-ups or when the low 
back is used repeatedly.  If so, the 
examiner should attempt to quantify such 
additional functional loss in terms of 
the degree of additional range of motion 
loss due to pain on use or during flare-
ups.  Finally, the examiner should render 
an opinion as to whether the low back 
disability causes marked interference 
with employment or precludes employment 
altogether.

All examination findings, along with the 
complete rationale for each conclusion 
reached and opinion expressed should be 
set forth in typewritten reports.  

5.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

6.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.

7.  After completion of the foregoing 
requested development, and after 
completion of any other development 
deemed warranted by the record, the RO 
should adjudicate the ppellant's claims 
for an increased rating for service-
connected low back disability in light of 
all pertinent evidence and legal 
authority, to include the provisions of 
38 C.F.R. § 3.655, as appropriate, and 
the recently amended/added statutory 
provisions to be codified at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107.  In 
adjudicating the increased rating claim, 
the RO should consider functional loss 
due to pain and other factors, consistent 
with the DeLuca decision; consider all 
potentially applicable diagnostic codes; 
and make appropriate findings and take 
any appropriate action with regard to an 
extra-schedular rating.  Thereafter, the 
RO should, if not rendered moot, 
adjudicate the claim for a total rating.  
The RO must provide adequate reasons and 
bases for all its determinations, citing 
to all governing legal authority and 
precedent, and addressing all issues and 
concerns that are noted in this REMAND.

8.  If action taken on any issue on 
appeal is adverse to the veteran, he and 
his representative must be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond to that supplemental statement of 
the case before the claims file is 
returned to the Board.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument while the case is in remand status.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


- 9 -


